Exhibit 99.1 NEWS RELEASE 27680 Franklin Road • Southfield, Michigan 48034 FOR IMMEDIATE RELEASE Diversified Restaurant Holdings 2014 Second Quarter Revenue Increases 11.3%; Continues Strong Cash Generation for Growth ● Achieved 14 consecutive quarters of comparable-store sales growth; Two-year comparable sales up 7.9% ● Second quarter revenue was $30.0 million; Consolidated c omparable-store sales were up 2.3% when adjusted for the Easter holiday ● Second quarter Adjusted EBITDA , a non-GAAP measure , increased nearly 22% to $3.9 million and margin expanded 110 basis points to 12.9%; Restaurant-level EBITDA margin reached 19.9% ● On track for over 25% unit growth in 2014, driven by the Company’s recent acquisition and eight restaurant openings planned for second half 2014 ● 2014 revenue guidance adjusted for acquisition to a range of $ million to $ million SOUTHFIELD, MI, August 8, 2014 Diversified Restaurant Holdings, Inc. (NASDAQ: BAGR) ("DRH" or the "Company"), the creator, developer and operator of the unique, full-service, ultra-casual restaurant and bar Bagger Dave's Burger Tavern® ("Bagger Dave's") and one of the largest franchisees for Buffalo Wild Wings® ("BWW"), announced today the results for the second quarter ended June 29, 2014. Michael Ansley, President and CEO of DRH commented, “We delivered another solid quarter with double digit sales growth. In fact, we have had double digit quarter-over-quarter growth for 24 of the last 26 quarters. To continue our long-term success, we’ve taken many steps to ensure that we stay focused on delighting our guests through investment in our locations and technology.” Second Quarter Highlights ● Opened 2 new Bagger Dave’s with new interior design and refreshed 3 ● Relocated 2 BWWs with new, attractive Stadia design ● Rolled out new Bagger Dave’s website, www.baggerdaves.com ● Rolled out online ordering in 22 BWW locations: one of first franchisees to do so ● Converted 15 additional locations to new Aloha POS – over 80% completed ● Subsequent to Q2, acquired 3 existing BWW locations in Florida Mr. Ansley continued, “Customers are enjoying the new interior and exterior design introduced at two Bagger Dave’s restaurants this quarter. We believe that it has been successful at attracting customers and contributing to the growth of our brand. In addition, we continue to generate cash and deliver robust levels of restaurant profitability. And, as we continue to expand our top-line, we expect to demonstrate additional operating leverage.” Second Quarter 2014 Review Revenue for the quarter was $30.0 million, an increase of $3.0 million, or 11.3%, over the prior-year period. Higher revenue was driven by the addition of nine new restaurants comprised of eight Bagger Dave’s and one BWW location, as well as a 1.2% (unadjusted) increase in second quarter consolidated comparable-store sales for 30 BWW and 10 Bagger Dave’s. Comparable-store sales growth was driven primarily by increased traffic in the last two months of the quarter; however, it was negatively impacted 110 basis points due to restaurant closings for the Easter Sunday holiday. Easter fell in the second quarter this year and in the first quarter in 2013. When adjusting for the Easter holiday, comparable-store sales were up 2.3%. The Company achieved stronger traffic in May and June as the World Cup was a solid attraction, though this was somewhat offset by the impact of local professional sports teams’ performance. Two-year comparable sales grew 7.9% for the quarter. -MORE- Diversified Restaurant Holdings 2014 Second Quarter Revenue Increases 11.3% ; Continues Strong Cash Generation for Growth August 8, 2014 Page 2 of 8 At the end of the second quarter, the Company had 56 restaurants, comprised of 20 Bagger Dave’s and 36 BWW. This was an increase of 19.1% from 47 restaurants at the end of the prior-year second quarter. Subsequent the close of the second quarter, DRH completed its acquisition of three Florida BWW restaurants. By year end, the Company expects to have 68 restaurants. Second Quarter 2014 Operating Results Food, beverage, and packaging costs as a percentage of revenue declined to 28.7% compared with 29.7% in the second quarter of 2013. The 100 basis point improvement was primarily due to lower chicken wing prices. The average cost per pound for bone-in chicken wings was $1.40 compared with $1.61 in the prior-year period. Compensation costs increased by $0.9 million, or 12.9%, to $7.8 million.The increase was driven by additional staffing required for the nine new restaurants.
